Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS (Bold and underlined text “ XxX ” indicates additions; Bold text “ XxX ” indicates amendments or changes to status; Bold and crossed-out text “ ” indicates deletions; Double bracketed and bold text “ [[x]] ” indicates deletions):

***Examiner’s note: Due to issues with repeated numbers and improper renumbering of the claims (see 37 CFR 1.126), the claims are being renumbered as follows to correct these issues. ***

Claim 1 will remain numbered as claim 1 and includes all the limitations as stated in the examiner’s amendment filed on 01/27/2021.

Claim 2 will remain numbered as claim 2 and is cancelled as stated in the examiner’s amendment filed on 01/27/2021.

Claim 3 will remain numbered as claim 3 and includes all the limitations as stated in the examiner’s amendment filed on 01/27/2021.

Claim 4 will remain numbered as claim 4 and includes all the limitations as stated in the examiner’s amendment filed on 01/27/2021.

Claim 5 will remain numbered as claim 5 and includes all the limitations as stated in the examiner’s amendment filed on 01/27/2021.

Claim 6 will remain numbered as claim 6 and includes all the limitations as stated in the examiner’s amendment filed on 01/27/2021.

Claim 7 will remain numbered as claim 7 and includes all the limitations as stated in the examiner’s amendment filed on 01/27/2021.

Claim 8 will remain numbered as claim 8 and includes all the limitations as stated in the claims filed on 12/30/2020.

 Claim 9 will remain numbered as claim 9 and includes all the limitations as stated in the claims filed on 12/30/2020.

Claim 10 will remain numbered as claim 10 and includes all the limitations as stated in the claims filed on 12/30/2020.

Claim 11 will remain numbered as claim 11 and includes all the limitations as stated in the claims filed on 12/30/2020.

Claim 12 will remain numbered as claim 12 and includes all the limitations as stated in the claims filed on 12/30/2020.

Claim 13 will remain numbered as claim 13 and includes all the limitations as stated in the claims filed on 12/30/2020.

Claim 13 (notice that claim 13 was repeated) will be renumbered to claim 14 and is cancelled as stated in the claims filed on 12/30/2020.

Claim 14 will be renumbered as claim 15 and includes all the limitations as stated in the claims filed on 12/30/2020.

Claim 15 will be renumbered as claim 16 and is being amended to fix its dependency as follows (notice that the scope remains the same): 
15.]] 16. (Currently Amended) The valve according to claim [[14]] 15 wherein the ball has a diameter equal to about 35 mm and the pressure ridge has a width equal to about 1.68 mm.

Claim 16 will be renumbered as claim 17 and is being amended to fix its dependency as follows (notice that the scope remains the same): 
	[[16.]] 17. (Currently Amended) The valve according to claim [[14]] 15 wherein the clearance space is equal to between about 0.2 mm to about 0.6 mm.

Claim 17 will be renumbered as claim 18 and is being amended to fix its dependency as follows (notice that the scope remains the same): 
	[[17.]] 18. (Currently Amended) The valve according to claim [[16]] 17 wherein the clearance space is equal to about 0.3 mm.

Claim 18 will be renumbered as claim 19 and includes all the limitations as stated in the claims filed on 12/30/2020.

Claim 19 will be renumbered as claim 20 and is being amended to fix its dependency as follows (notice that the scope remains the same):
	[[19.]] 20. (Currently Amended) The valve according to claim [[18]] 19 wherein the ball has a diameter equal to about 180 mm and the pressure ridge has a width equal to about 6.25 mm.

Claim 20 will be renumbered as claim 21 and is being amended to fix its dependency as follows (notice that the scope remains the same):
	[[20.]] 21. (Currently Amended) The valve according to claim [[18]] 19 wherein the clearance space is equal to between about 0.5 mm to about 1.0 mm.
   
Claim 21 will be renumbered as claim 22 and is cancelled as stated in the claims filed on 12/30/2020.

Claim 22 will be renumbered as claim 23 and includes all the limitations as stated in the claims filed on 12/30/2020.

Claim 23 will be renumbered as claim 24 and includes all the limitations as stated in the claims filed on 12/30/2020.


Allowable Subject Matter
Claims 1, 3-13, 15-21 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As it was mentioned in the previous Office Action, the closest prior art are: He (US 2015/0300509), Williams (US 4,671,308), Calvert (US 4,318,420) and Thomas (US 7,559,531). He teaches of a floating bidirectional ball valve having similar features to the claimed invention. Williams and Calvert teaches of fire safe ball valves that comprises heat resistant sealing structures similar to a key feature of the claimed invention. Thomas teaches of a floating As such, the closest prior art falls to disclose or render obvious without impermissible hindsight the particular structure and function of the limitations of a firesafe bidirectional floating ball valve (20) comprising a housing (22), a ball (50), first and second annular seats (41,42), an annular pressure ridge (38) and an annular spring (43) in combination with all of the limitations as claimed in claims 1, 3-13, 15-21 and 23-24 and as shown in at least Fig. 4a of the application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.